DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. These include, but are not limited to: use of “in which”, lack of “a”, “an” or “the” before the apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banks (US 2019/0166355) in view of Raynor (US 2014/0027606).
Regarding Claims 1 and 13-16, Banks teaches an exposure control apparatus (and method) to control an integration period [0047-49; 0057-63] of a time-of-flight image capture sensor [0075; 0143; 0145] comprising an illumination source providing pulsed illumination at a pulse repetition frequency [0004-5; 0028], in which each pixel of an array of pixels  [0033-36; 0045-47; 0061-63]… having a respective phase relationship with the pulsed illumination of the illumination source [0092; 0107; 0122; 0160], the exposure control apparatus comprising: a detector configured to detect, for a selected tap value of a set of one or more target pixels [0029; 0033-36; 0046-49; 0061-63; 0114]. Banks does not explicitly teach is represented by multiple pairs of tap values, each pair of tap values being indicative of light sampled according to a pulsed sampling pattern… a portion of that tap value which is independent of the integration period and a portion which is dependent upon the integration period; and a controller configured to select a next integration period for the image capture sensor so that for a next pixel integration of the set of one or more target pixel values, the portion of the largest tap value which is dependent upon the next integration period is substantially equal to the difference between the required tap value and the portion which is independent of the integration period. Raynor teaches is represented by multiple pairs of tap values, each pair of tap values being indicative of light sampled according to a pulsed sampling pattern [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]… a portion of that tap value which is independent of the integration period and a portion which is dependent upon the integration period; and a controller configured to select a next integration period for the image capture sensor so that for a next pixel integration of the set of one or more target pixel values [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5], the portion of the largest tap value which is dependent upon the next integration period is substantially equal to the difference between the required tap value and the portion which is independent of the integration period [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio. 
Regarding Claim 2, Banks also teaches a required tap value is a saturation pixel value [0029; 0033-36; 0046-49; 0061-63; 0114]. Raynor also teaches this limitation in [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. 
Regarding Claim 3, Banks does not explicitly teach - - but Raynor does teach a controller is configured, when at least a threshold proportion of pixels in the region of interest of the captured image have at least the saturation pixel value, to select a next integration period of the image capture sensor which is decreased relative to a current integration period, and when fewer than a threshold proportion of pixels in at least a region of interest of the captured image have at least the saturation pixel value, to select a next integration period which is no lower than the current integration period [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.
Regarding Claim 4, Banks does not explicitly teach - - but Raynor does teach controller is configured to decrease the integration period by an amount dependent upon the number of pixels in the region of interest having at least the saturation pixel value [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.
Regarding Claim 5, Banks does not explicitly teach - - but Raynor does teach set of one or more target pixels comprises one or more pixels having a largest tap value which is lower by a predetermined difference amount than a maximum tap value of all pixels in the region of interest of the captured image [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.
Regarding Claim 6, Banks does not explicitly teach - - but Raynor does teach predetermined difference amount is a predetermined proportion of the maximum tap value [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.
Regarding Claim 7, Banks does not explicitly teach - - but Raynor does teach detector is configured to detect a dark offset value as at least a part of the portion independent of the integration period, by detecting the output of one or more pixels of the image capture sensor shielded from incident light [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.
Regarding Claim 8, Banks does not explicitly teach - - but Raynor does teach each pair of tap values has a common mode component and a differential mode component; and the detector is configured to detect an ambient light contribution to the portion which is dependent upon the integration period, in dependence upon: a ratio of the integration period to a sum of the integration period and a readout period applicable to the selected tap value; and a total common mode component, less the dark offset value, and less a common mode contribution resulting from the detection of the pulsed illumination [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.
Regarding Claim 9, Banks does not explicitly teach - - but Raynor does teach detector is configured to detect the common mode contribution resulting from the detection of the pulsed illumination as a function of a contrast property of the image capture sensor and a sum of differential mode components for the pixel having the selected tap value [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.
Regarding Claim 10, Banks does not explicitly teach - - but Raynor does teach a detector is configure to detect the portion dependent upon the integration period as a sum of the differential mode component, the common mode contribution resulting from the detection of the pulsed illumination and the ambient light contribution to the portion which is dependent upon the integration period [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.
Regarding Claim 11, Banks does not explicitly teach - - but Raynor does teach controller is configured not to change the integration period when the one or more target pixels have a selected tap value which is within a predetermined threshold of the required tap value [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.
Regarding Claim 12, Banks does not explicitly teach - - but Raynor does teach the selected tap value is a largest tap value and/or the pulsed sampling pattern is at the pulse repetition frequency [0047-49; 0062-63; 0075; 0081; 0086; 0086; 0101-5; 0124; 0129; 0133; 0172-5]. It would have been obvious to modify the apparatus of Banks to include adjusting tap (pixel saturation) values and having different integration periods based on the background light illuminating the target area and to improve signal to noise ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645